As filed with the Securities and Exchange Commission on June 17, 2008 Registration No. 333-132797 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM SB-2 ON FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VYTA CORP (Exact name of small business issuer as specified in its charter) NEVADA 84-0992908 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 370 17th Street, Suite 3640 Denver,
